DETAILED ACTION
The present Office Action is responsive to the Amendment received on July 20, 2021.
Preliminary Remark
Claim 1 is canceled.
Claim 21 is new. 
Election/Restrictions
Claims 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 10, 2021.

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Applicants’ arguments presented in the Amendment received on July 20, 2021 have been carefully considered but have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.The Rejection:
As pointed out in In re Mott, 190 U.S.P.Q. 536 (CCPA 1975), "Claims must be given broadest reasonable construction their language will permit in ex parte prosecution, and applicant who uses broad language runs the risk that others may be able to support the same claim with a different disclosure."  
Mayer discloses a method comprising the steps depicted in the below figure (from Figure 1A):

    PNG
    media_image1.png
    278
    800
    media_image1.png
    Greyscale

As shown, primers a’ and a” are extended, wherein a’ is extended and anneal to its adjacent primer 1, which is then further extended so as to form a double-stranded 
The above steps disclosed by Mayer would necessarily result in the step of claim 2, step (a).
Next, Mayer explicitly teaches that the solid phase of primers amplify, resulting in colonies of amplification products (“method disclosed in the present patent application allow the exponential production of complementary sequences having mixed single/double stranded configurations in a discrete area of a solid support, as for the DNA colonies … isothermally and in a continuous manner”, section [0061]).
And the colony/colonies of the amplified products are explicitly taught as being used for a sequencing reaction, wherein the artisan explicitly teaches that one or both strands of the double-stranded nucleic acid (i.e., duplex template), be cleaved:
“full or partial sequences of one or more nucleic acid(s) can be determined by determining the full or partial sequence of the amplified nucleic acid templates present in more than on DNA colony.  Such additional step(s) can be performed on the amplified nucleic acids either on the solid support itself, or after releasing one or both nucleic acid strands belonging to one or more of the DNA colonies” (section [0109])


“The release of such nucleic acid can be obtained with chemical, optical, physical, or enzymatic means that cleave the link between the primers and the surface, or a specific sequence, structure, or nucleotide contained in the amplified nucleic acids…” (section [0112])

Therefore, the teachings of Mayer anticipates the invention of claim 2.
With regard to claims 11, 13, and 14 the amplified nucleic acids produced in the solid surface of Mayer would be in cluster as the amplification will occur in regions where primers and complementary sequences are found within the annealing proximity.
With regard to claim 12, the amplification is solid-phase amplification (see above discussion).
With regard to claim 15, the artisans explicitly state that the amplification colonies are produced from different target polynucleotides (“multiple copies of the nucleic acid strands making up the colonies are generally immobilized on a solid support and may be in a single, double, or mixed single-double stranded population of amplified molecules belonging to a single DNA colony”; section [0104]).
Therefore, the invention as claimed is deemed anticipated by Mayer.Response to Arguments:
Applicants traverse the rejection.

This argument has been considered but has not been found persuasive.
Preliminarily, it is noted that Applicants do not dispute the fact that Mayer teaches the step of providing a solid support having immobilized thereon a plurality of double-stranded polynucleotides, each strand of which is immobilized at their 5’ ends, or that Mayer teaches cleaving the double-stranded polynucleotides.  The point of contention is for step (b) of claim 2, wherein the cleavage step “leaves” some of the double-stranded polynucleotides intact and linked to the solid support.
To this end, Applicants’ contention is simply not found persuasive because Mayer explicitly teach cleaving single or double stranded nucleic acid produced by their solid-phase amplification reaction, wherein the cleavage reaction results in the cleavage of one or more strands of the one or more DNA colonies.  The cleavage of one strand of the double strands in one of the many DNA colonies necessarily results in some DNA colonies which are double-stranded being uncleaved and some which are single-stranded, present on the solid substrate.
In addition, on sections [0139]-[0145] discuss some alternative embodiments of the cleavage reactions (of the double-stranded nucleic acids produced), wherein on section [0142] explicitly recites a step of treating the amplified nucleic acids with a 
Therefore, Mayer’s disclosure pertaining to releasing one or both strands of the double-stranded nucleic acids of one or more of the DNA colonies (i.e., immobilized double-stranded nucleic acids) in conjunction with their explicit alternative embodiment successive use of two different restriction endonucleases is demonstrative of the Office’s interpretation that Mayer contemplated cleavage of some single-stranded nucleic acids from the double-stranded nucleic acids in some DNA colonies while leaving some, intact immobilized double-stranded nucleic acids and single-stranded nucleic acids.
For these reasons, Applicants’ arguments are not found persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 103
New Grounds, Necessitated by Amendment
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayer (US 2004/0096853 A1, published May 20, 2004; IDS ref).
The teachings of Mayer have already been discussed above.
While Mayer explicitly teach cleaving the immobilized double-stranded nucleic acids of one or more of the DNA colonies produced, the artisans do not explicitly teach that about half of the duplexes remains linked to the solid support.
However, it would have been prima facie obvious to one of ordinary skill in the art to take the explicit teachings and inferences made by Mayer, so as to arrive at the invention as claimed for the following reasons.
To reiterate, Mayer explicitly teach cleaving single or double stranded nucleic acid produced by their solid-phase amplification reaction, wherein the cleavage reaction results in the cleavage of one or more strands of the one or more DNA colonies.  The cleavage of one strand of the double strands in one of the many DNA colonies necessarily results in some DNA colonies which are double-stranded being uncleaved and some which are single-stranded, present on the solid substrate.
In addition, on sections [0139]-[0145] discuss some alternative embodiments of the cleavage reactions (of the double-stranded nucleic acids produced), wherein on section [0142] explicitly recites a step of treating the amplified nucleic acids with a solution containing at least one restriction endonuclease to cut the two stranded 1
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
The rejection of claims 2-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,637,786 (herein, “the ‘786 patent), made in the Office Action mailed on April 27, 2021 is maintained for the reasons of record.
Applicants’ traversal based on the future possibility of claims being amended or based on the present lack of allowance is noted (page 9, Response) but neither is persuasive.
As Terminal Disclaimer has not been filed to date, the rejection is maintained for the reasons already of record.
The Rejection:
 Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to instant claim 2, claims of the ‘786 patent also claims a method of preparing for a solid support for pairwise sequencing of the first and second regions of a target double-stranded polynucleotide (claim 1), comprising the steps of:
providing a solid support having immobilized thereon a plurality of template polynucleotide duplexes each comprising a double-stranded target polynucleotide, wherein each template duplex is formed from 
cleaving the second template strands of a subfraction of the template polynucleotide duplexes to remove all or a portion of said strands, thereby generating single-stranded regions on the complementary first template strands and leaving a subfraction of the template polynucleotide duplexes linked to the solid support (see claim 1(b)).
With regard to instant claim 3, the plurality of template polynucleotide duplexes comprises a mixture of first and second template polynucleotide duplexes, each comprising the same double-stranded target polynucleotide, wherein a first template strand of both the first and second template polynucleotide duplexes includes a cleavage Y, wherein the second template strand of the first template polynucleotide duplexes but not the second template polynucleotide duplexes includes a cleavage site X, which is different from cleavage site Y, wherein the second template strands of a subfraction of the template polynucleotide duplexes in part (b) comprises cleaving the second template strand of the first template polynucleotide duplexes at the cleavage site X (see claim 3).
With regard to instant claims 4, 6, and 7, claims 4-6 of the ‘786 patent claim verbatim.
With regard to instant claims 9 and 10, claims 7 and 8 of the ‘786 patent claim verbatim.

With regard to instant claim 16, claim 9 of the ‘786 patent claims verbatim.
Claims of the ‘786 patent do not explicitly claim that the chemical cleavage agent of X (as recited in claim 4) is via TCEP (instant claim 5), or that the cleavage site of X and Y are cleaved via chemical cleavage but via different agents (claim 8).
However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize the inventive concept claimed in the ‘786 patent, thereby arriving at the invention as claimed for the following reasons.
Specifically, the claims of the ‘786 patent is clear in that the cleavage sites X and Y must be independently cleavable (see claim 3, wherein cleavage site Y is independently cleaved from cleavage site X) and that the cleavage choice is selected from the same group of enzymatic, chemical or photochemical (see claims 4 and 5).  Therefore, based on this concept, said one of ordinary skill in the art would have been motivated to apply the same type of cleavage choice for both X and Y, such as chemical cleavage agent (as embodied in claims 4 and 5), but use different chemical agent that independently cleaves sites X and Y, rendering claim 8 prima facie obvious.
With regard to instant claim 5, use of prior art known chemical cleavage agent is deemed an obvious choice given that claim 4 already teach/claim that a chemical cleavage means be utilized, yielding a predictable result.
prima facie obvious over the cited references.

The rejection of claims 2-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,017,335 (herein, “the ‘335 patent), made in the Office Action mailed on April 27, 2021 is maintained for the reasons of record.
Applicants’ traversal based on the future possibility of claims being amended or based on the present lack of allowance is noted (page 9, Response) but neither is persuasive.
As Terminal Disclaimer has not been filed to date, the rejection is maintained for the reasons already of record.
The Rejection:
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to instant claim 2, the ‘335 patent also claims a method comprising the steps of:
providing a solid support having immobilized therein a plurality of template polynucleotide duplexes each comprising a double-stranded target polynucleotide (“providing a solid support having immobilised thereon a plurality of template polynucleotide duplexes each comprising the double-
cleaving the second template strands of a subfraction of the template polynucleotide duplexes to remove all or a portion of said strands, thereby generating single-stranded regions on the complementary first template strands and leaving a subfraction of the template polynucleotide duplexes linked to the solid support (“cleaving the second template strand of a subfraction of the template polynucleotide duplexes to remove all or a portion of said strands, thereby generating single-stranded regions on the complementary first template strands”, claim 1(b)).
With regard to instant claim 3, claim 3 of the ‘335 patent performs in its entirety.
With regard to instant claims 4, 6, and 7, claims 4, 5, and 8 of the ‘335 patent claims verbatim.
With regard to instant claim 9, claim 6 of the ‘335 patent claims verbatim.
With regard to instant claim 10, claim 7 of the ‘335 patent claims verbatim.
With regard to instant claims 11-15, claims 9-13 of the ‘335 patent claim verbatim.

 Claims of the ‘335 patent do not explicitly claim that the chemical cleavage agent of X (as recited in claim 4) is via TCEP (instant claim 5), or that the cleavage site of X and Y are cleaved via chemical cleavage but via different agents (claim 8).
However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize the inventive concept claimed in the ‘786 patent, thereby arriving at the invention as claimed for the following reasons.
Specifically, the claims of the ‘335 patent is clear in that the cleavage sites X and Y must be independently cleavable (see claim 3, wherein cleavage site Y is independently cleaved from cleavage site X) and that the cleavage choice is selected from the same group of enzymatic, chemical or photochemical (see claims 4 and 5).  Therefore, based on this concept, said one of ordinary skill in the art would have been motivated to apply the same type of cleavage choice for both X and Y, such as chemical cleavage agent (as embodied in claims 4 and 5), but use different chemical agent that independently cleaves sites X and Y, rendering claim 8 prima facie obvious.
With regard to instant claim 5, use of prior art known chemical cleavage agent is deemed an obvious choice given that claim 4 already teach/claim that a chemical cleavage means be utilized, yielding a predictable result.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.


Applicants’ traversal based on the future possibility of claims being amended or based on the present lack of allowance is noted (page 9, Response) but neither is persuasive.
As Terminal Disclaimer has not been filed to date, the rejection is maintained for the reasons already of record.
The Rejection:
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The rejection rationale for the instant rejection is also duplicative to the rejections set forth immediately above, with the addition that claims 4 and 7 of the ‘256 patent teaches the specific chemical cleavage reagent TCEP and use of two different chemical cleavages for sites X and Y (respectively), rendering instant claims 5 and 8 also obvious.

The rejection of claim 2 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,754,429 (herein, “the ‘429 patent”); claims 1-17 of U.S. Patent No. 9,297,043 (herein, “the ‘043 patent”); claims 1-17 of U.S. Patent No. 9,017,945 (herein, “the ‘945 patent”); claims 1-15 of U.S. Patent No. 8,247,177 (herein, “the 177 patent”) made in the Office Action mailed on April 27, 2021 is maintained for the reasons of record.
Applicants’ traversal based on the future possibility of claims being amended or based on the present lack of allowance is noted (page 9, Response) but neither is persuasive.
As Terminal Disclaimer has not been filed to date, the rejection is maintained for the reasons already of record.
The Rejection:
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to instant claim 2, the ‘429 patent also claims a method comprising the steps of:
providing a solid support having immobilized thereto a plurality of template polynucleotide duplexes each comprising a double-stranded target polynucleotide, wherein each template duplex is formed from complementary first and second template strands (“providing a solid support having immobilised thereon a plurality of first template polynucleotides”, claim 1(a); “extending the 5’ end immobilized primer to copy the first template to generate a plurality of second immobilized template polynucleotides”, claim 1(c)); and
cleaving the second template strands of a subfraction of the template polynucleotide duplexes to remove all or portion of said strands, thereby generating single-stranded regions on the complementary first template strands and leaving a subfraction of the template polynucleotide duplexes linked to the solid support (“removing the plurality of first template polynucleotides from the solid support”, claim 1(d); “the removal of the plurality of the first template polynucleotides comprises nicking the immobilized template polynucleotides with an endonuclease”, claim 5).
It is noted that while the claims of the ‘429 patent calls the cleaving of the “first template” whereas the instant claim calls it a “second template strand”.  However, the term, “second template” of the instant claim is indistinguishable from that of the ‘429 patent because whether one calls either of the strands of a duplex formed between two complementary strands is arbitrary.
Therefore, claim 2 of the instant application is obvious over claims of the ‘429 patent.
For the same reason as stated above, claim 2 of the instant application is obvious over claims of the ‘043 patent, the ‘945 patent, and the 177 patent.
Rejection – New Grounds, Necessitated by Amendment
	The newly submitted claim 21 is also rejected herein on the ground of nonstatutory double patenting as being unpatentable over the claims of all of the patent documents cited in the above obvious-type double patenting rejections.

	Remainder of the cited patents all operates based on the same mechanism and is therefore deemed obvious over each other.
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 27, 2021
/YJK/
	

  			
	
	
	
	
		



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 If a total of two DNA colonies were generated in the amplification reaction, then the first colonies would have been cleaved with by a first restriction endonuclease while leaving the other half (second DNA colony) for their cleavage with a second restriction endonuclease.